Title: To James Madison from William Pinkney, 10 July 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir,
Brighton, July 10th. 1808.

I had the Honor to write you a short Letter by Mr. Temple Bowdoin, dated, I think, on the 29th. of last Month, of which (not having it here) I cannot now send a Duplicate.  It stated, that I had received by the British Packet a Duplicate of your Dispatch by the St. Michael, that I had just had an Interview with Mr. Canning, and that there was Reason to believe that the Object mentioned in that Dispatch might be accomplished upon my authorizing the Expectation which it suggests.  It was arranged between Mr. Canning & myself that another Interview should take place about this Time, and that he should send me a private Note to Brighton (where I am come for a few Weeks on Account of my Health), appointing a Day for that purpose.  I have not yet received this Note; but am confident I shall have it tomorrow or next Day.  I shall set out for London the Moment it reaches me.
I stated in the Letter above mentioned, that I was told by Mr. Canning (extra officially) that there would be no objection here to restore the Men taken from the Chesapeake; & I suggested a Hope that (except as to the punishment of Berkeley) there would not be much Difficulty in inducing them to propose in a proper Manner suitable Reparation for that aggression.  This Matter I will endeavour to ascertain fully at our next Meeting.
I write this with a View of sending it by the Packet.  Newspapers have been & will be sent by other opportunities.  They are highly interesting with Reference to Spain.  I enclose a part of Cobbets Register of last Night (the Residue will go with the Packets of Newspapers,) containing the British Order in Council, that Hostilities shall cease with Spain &c. & the Prorogation Speech.
The St. Michael has not yet arrived.  The Tiger (with Yrujo &c) is at Plymouth detained by a British Cruizer.  I have the Honor to be, with Sincere attachment and the highest Consideration Dear Sir: Your most Obedient humble Servant

Wm: Pinkney

